Citation Nr: 1444658	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for residuals, shell fragment wound (SFW), muscle group (MG) XIII, right thigh, currently evaluated as 10 percent disabling.
 
2. Entitlement to an increased evaluation for residuals, SFW, MG XIV, right thigh, currently evaluated as 10 percent disabling.
 
3. Entitlement to an increased evaluation for residuals, SFW, MG XV, right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims for increased ratings in connection with muscle damage to MG XIII, XIV, and XV.

In February 2008, the Board remanded the claims for evidentiary development.  In July 2009, the Board denied the three claims.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a May 2010 Joint Motion for Remand, an order of the Court, also dated in May 2010, vacated the Board's July 2009 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  In September 2010 and May 2012, the Board remanded the claims for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to afford it every due consideration.

There has not been substantial compliance with the Board's May 2012 remand directive instructing that an examiner must "specifically discuss the severity of any muscle impairment, including of Muscle Groups XIII, XIV, and XV."  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, the Veteran's service-connected shrapnel wound residuals of the right thigh are currently assigned 10-percent ratings under diagnostic codes pertaining to muscle injuries, to wit Diagnostic Codes 5313, 5314, and 5315 under 38 C.F.R. § 4.73 (2013).  The VA orthopedic and neurological examination reports dated in March 2013 and May 2013 do not directly address this issue.  On remand, a VA examination must be performed to assess the severity of any residual muscle impairment using the appropriate Disability Benefits Questionnaire (DBQ) for muscle injuries.

Any outstanding VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee dated since July 2013 must also be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the file any outstanding VA treatment records from the Memphis, Tennessee VAMC dated since July 2013.

2.  Thereafter, schedule the Veteran for a VA muscle examination to assess the current severity of impairment of Muscle Groups XIII, XIV, and XV of the right thigh.  An appropriate DBQ pertaining to muscle injuries should be filled out for this purpose, if possible. 

In the report, the examiner should address whether the Veteran's service-connected residuals of the shell fragment wound contributes to functional impairment of the right lower extremity, including of the knee (which is also affected by nonservice-connected arthritis) and, if so, to what extent.  The examiner must provide a complete explanation.  

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

